Cullen, J.:
I think the evidence on the part of the plaintiffs was sufficient, in the absence of explanation by the defendant, to require the submission'of the case to the jury. The contract obligated the" . defendant to pay to the plaintiffs, at the end of each week, the amount due for the flowers consigned by them during the week previous. The defendant did not comply with this provision in the ■case of any week’s sale during the period of ffve weeks for which the contract was performed, but was always several days behindhand in its payments. In Wharton & Co. v. Winch (140 N. Y. 287) it is said: “ It is undoubtedly true that the defendant’s failure to pay the installment was such a breach of the contract as absolved the plaintiff from all obligation to further perform, on his part, while the default continued. Nor was he bound to grant the defendant any indulgence, and wait for any period of time, in order to enable him to make good his broken promise. In that sense punctual payment was a condition precedent. The obligation of the. plaintiff to ' proceed under the contract depended upon it. If it was not ful*541filled, one of two courses was open to the plaintiff. He might at once rescind the contract and refuse to go on.” (See, also, Moore v. Taylor, 42 Hun, 45.) We do not mean to say that every default; or delay in payment, resulting from inadvertence, inability to makeup accounts or some cause of that character, would relieve the plaintiffs from the obligation of their contract. “ The right of a. party to enforce a contract will not be forfeited or lost by reason of technical, inadvertent or unimportant omissions or defects. * * * There must be no willful or' intentional departure, and the defects, of performance must not pervade the whole, or be so essential as substantially to defeat the object which the parties intended to accomplish. Whether, in any case,.such defects or omissions are substantial, or merely unimportant mistakes that have been or may be corrected, is generally a question of fact.” (Miller v. Benjamin, 60 N. Y. St. Repr. 295.)
On the occasion when the plaintiffs terminated the contract, they demanded the payment then due them. This was refused. It was incumbent on the defendant to show an excuse for such refusal, and the sufficiency of the excuse was for the jury.
I am also of opinion that the evidence as to the grade and price allowed for the plaintiffs’ flowers was sufficient, in the absence of explanation, to warrant the inference that the plaintiffs had not been fairly treated, or the contract carried out by the defendant. I can see that an explanation might be made by the defendant so clear as to justify the court in disposing of this issue, but, in the absence of explanation, the question was for the jury.
The judgment should be reversed and a. new trial granted, costs to abide the event.
All concurred.
Judgment reversed and new trial granted, costs to abide the event.